Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 2, 2019

                                      No. 04-19-00227-CV

                                   IN RE M.I.A., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02030
                     The Honorable Cynthia Marie Chapa, Judge Presiding

                                         ORDER
        The court reporter’s request for more time to file the reporter’s record is granted. We
order the court reporter to file the reporter’s record by May 13, 2019. This is an accelerated
appeal of an order terminating the appellant’s parental rights which must be disposed of by this
court within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Given the
time constraints governing the disposition of this appeal, further request for extensions of time
will be disfavored.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court